Citation Nr: 1825061	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  11-11 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.  

2.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 20 percent for a low back disability. 

4.  Entitlement to a rating in excess of 10 percent for prostatitis. 

5.  Entitlement to a compensable rating for hemorrhoids. 

6.  Entitlement to a compensable rating for a bilateral foot injury. 

7.  Entitlement to a compensable rating for hypertension.
 
8.  Entitlement to service connection for insomnia. 

9.  Entitlement to service connection for chest pains.
10.  Entitlement to service connection for stomach pains.


ORDER

Entitlement to a 40 percent disability rating for diabetes mellitus is granted.

The claim for entitlement to a rating in excess of 30 percent for PTSD is dismissed.

The claim for entitlement to a rating in excess of 20 percent for a low back disability is dismissed. 

The claim for entitlement to a rating in excess of 10 percent for prostatitis is dismissed. 

The claim for entitlement to a compensable rating for hemorrhoids is dismissed. 

The claim for entitlement to a compensable rating for a bilateral foot injury is dismissed. 

The claim for entitlement to a compensable rating for hypertension is dismissed.

The claim for entitlement to service connection for insomnia is dismissed. 

The claim for entitlement to service connection for chest pains is dismissed.
 
The claim for entitlement to service connection for stomach pains is dismissed.


FINDINGS OF FACT

1.  Diabetes mellitus is shown to have required the use of insulin, a restricted diet, and physician-prescribed regulation of activities.    
2.  In August 2012, September 2012, August 2015, and March 2016      communications, prior to the promulgation of a decision in the appeal, the Veteran expressed his desire to withdraw his appeal on the issues of entitlement to of an increased rating for PTSD, an increased rating for a low back disability, an increased rating for prostatitis, an increased rating for hemorrhoids, an increased rating for a bilateral foot injury, an increased rating for hypertension, service connection for insomnia, service connection for chest pains, and service connection for stomach pains.   


CONCLUSIONS OF LAW

1.  The criteria for a rating of 40 percent for diabetes mellitus have been met.        38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.7, 4.119, DC 7913 (2017).

2.  The criteria for withdrawal of an appeal on the issue of entitlement to a rating in excess of 30 percent for PTSD have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of an appeal on the issue of entitlement to a rating in excess of 20 percent for a low back disability have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

4.  The criteria for withdrawal of an appeal on the issue of entitlement to a rating in excess of 10 percent for prostatitis have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

5.  The criteria for withdrawal of an appeal on the issue of entitlement to a compensable rating for hemorrhoids have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


6.  The criteria for withdrawal of an appeal on the issue of entitlement to a compensable rating for a bilateral foot injury have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

7.  The criteria for withdrawal of an appeal on the issue of entitlement to a compensable rating for hypertension have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

8.  The criteria for withdrawal of an appeal on the issue of entitlement to service connection for insomnia have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

9.  The criteria for withdrawal of an appeal on the issue of entitlement to service connection for chest pains have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

10.  The criteria for withdrawal of an appeal on the issue of entitlement to service connection for stomach pains have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from January 1966 to January 1986.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

This case has an involved procedural history. 

A February 2009 rating decision (1) granted service connection for onychomycosis
with a noncompensable rating, (2) granted service connection for erectile dysfunction (ED), (3) continued a 30-percent rating for vascular headaches, (4) continued a 30-percent rating for posttraumatic stress disorder (PTSD), (5) continued a 20-percent rating for diabetes mellitus, type II, (6) continued a 20-percent rating for a low back disability, (7) continued a 10-percent rating for prostatitis, (8) continued a noncompensable rating for hemorrhoids, (9) continued a noncompensable rating for a bilateral foot injury, (10) continued a noncompensable rating for hypertension, (11) denied service connection for left lower extremity neuropathy, (12) denied service connection for right lower extremity neuropathy, (13) denied service connection for weakness, to include low energy, (14) denied service connection for body aches, to include chills, (15) denied service connection for insomnia, to include drowsiness, (16) denied service connection for chest pains, to include heartburn, (17) denied service connection for light headedness, to include dizziness, and (18) denied service connection for stomach pains, to include nausea.

The Veteran submitted a notice of disagreement (NOD) as to issues (3), (4), (5), (6), (7), (8), (9), (10), (11), (12), (14), (15), (16), (17), and (18) in March 2009.  He did not file a NOD as to issues (1) (onychomycosis), (2) (ED), and (13) (weakness).   

An April 2011 statement of the case (SOC) continued the previous decisions as to the 15 issues listed in the March 2009 NOD.

The Veteran filed a statement on May 5, 2011 in which he requested "reconsideration."  VA accepted this correspondence as a substantive VA-Form 9, formal appeal to the Board.  The Veteran appealed issues (4), (5), (6), (7), (8), (9), (10), (11), (12), (15), (16), and (18).  He did not appeal issues (14) (body aches) and (17) (light headedness).      

The Veteran also filed a VA-Form 9 on October 7, 2011.  The RO rejected this form as untimely, as it was filed more than 60 days after the issuance of the April 2011 SOC.  Under VA regulations, an appeal consists of a timely filed written NOD and, after a SOC has been furnished, a timely filed substantive appeal.  38 C.F.R.           § 20.200.  A substantive appeal consists of a properly completed VA Form 9, "Appeal to Board of Veterans' Appeals," or correspondence containing the necessary information.  38 C.F.R. § 20.202.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 U.S.C. § 7105; 38C.F.R. § 20.302 (b).    

In August 2012 correspondence, the Veteran stated that he "wish[ed] to remove" issues (6) (a 20-percent rating for a low back disability), (8) (a noncompensable rating for hemorrhoids), (9) (a noncompensable rating for a bilateral foot injury), (10) (a noncompensable rating for hypertension), (16) (service connection for chest pains), and (18) (service connection for stomach pains).

In September 2012 correspondence, the Veteran stated that he wished to "drop" issues (11) (service connection for left lower extremity neuropathy), (12) (service connection for right lower extremity neuropathy), and (15) (service connection for insomnia).    

While this appeal was pending, a July 2014 rating decision granted entitlement to service connection for peripheral neuropathy of the lower extremities.  Since that grant constituted a full grant of the benefits sought on appeal, those claims are no longer before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

An October 2014 supplemental statement of the case (SSOC) addressed 11 issues, including issues which the Veteran no longer wished to appeal and has withdrawn.  The only issues which now remained were (4) (PTSD), (5) (diabetes), and (7) (prostatitis).  

In an August 2015 written communication, the Veteran stated that he wished to withdraw the following issues on appeal: an increased rating for prostatitis and an increased rating for hypertension (which was already withdrawn per the August 2012 communication).  

A February 2016 SSOC continued the previous rating for issue (4) (PTSD).  Again, the SSOC discussed an issue (ED) which was not perfected on appeal to the Board. 

In a March 2016 statement, the Veteran related that "in reference to your letter dated February 11, 2016 and subject matter" he "d[id] not wish to continue my appeal to the Board of Veterans' Appeals."   

VA called the Veteran on April 7, 2016 to clarify which issues he wished to withdraw and which he wished to continue.  The Veteran stated that he only wanted to continue the issue of "his foot and diabetes."   No feet-related issues were on appeal.  As such, only issue (5), the issue for an increased rating for diabetes mellitus, type II, remained.  This is the issue currently before the Board. 

In March 2018, in the Informal Hearing Presentation, the Veteran's representative submitted a waiver of RO consideration of any submitted evidence that has not been reviewed by the RO.  That evidence may now be considered by the Board.


1.  WITHDRAWAL

The issues of an increased rating for posttraumatic stress disorder (PTSD), an increased rating for diabetes mellitus, type II, an increased rating for a low back disability, an increased rating for prostatitis, an increased rating for hemorrhoids, an increased rating for a bilateral foot injury, an increased rating for hypertension, entitlement to service connection for left lower extremity neuropathy, entitlement to service connection for right lower extremity neuropathy, entitlement to service connection for insomnia, entitlement to service connection for chest pains, and entitlement to service connection for stomach pains were first denied in a February 2009  rating decision.  The Veteran perfected his appeal with regard to those issues in May 2011. 

In an August 2012 written communication (received by VA in September 2012), the Veteran stated that he "wish[ed] to remove" the issues of an increased rating for a low back disability, an increased rating for hemorrhoids, an increased rating for a bilateral foot injury, an increased rating for hypertension, entitlement to service connection for chest pains, entitlement to service connection for stomach pains.  The withdrawal was effective immediately upon receipt by VA. 38 C.F.R. § 20.204 (b)(3) (2017).

In a September 2012 written communication, the Veteran stated that he wished to "drop" the issues of entitlement to service connection for bilateral lower extremity neuropathy and entitlement to service connection for insomnia.  The withdrawal was effective immediately upon receipt by VA. 38 C.F.R. § 20.204 (b)(3) (2017).  (A July 2014 rating decision granted entitlement to service connection for peripheral neuropathy of the lower extremities.)

In an August 2015 written communication, the Veteran stated that he wished to withdraw the following issues on appeal: an increased rating for prostatitis and an increased rating for hypertension (which was already withdrawn per the August 2012 communication).  The withdrawal was effective immediately upon receipt by VA.  38 C.F.R. § 20.204 (b)(3) (2017).

In a March 2016 written communication, the Veteran stated that he "d[id] not wish to continue my appeal to the Board of Veterans' Appeals."  VA communicated with Veteran telephonically in April 2016 to clarify which issues he wished to withdraw and which he wished to continue.  The Veteran stated that he only wanted to continue the issue of "his foot and diabetes." (No feet-related issues were on appeal.)  As such, it was concluded that the Veteran wished to withdraw the following issue on appeal: increased rating for PTSD.  The withdrawal was effective immediately upon receipt by VA. 38 C.F.R. § 20.204 (b)(3) (2017).

As such, only the issue for an increased rating for diabetes mellitus, type II, remained.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  The Veteran has withdrawn the appeal on the issues of an increased rating for PTSD, an increased rating for a low back disability, an increased rating for prostatitis, an increased rating for hemorrhoids, an increased rating for a bilateral foot injury, an increased rating for hypertension, entitlement to service connection for left lower extremity neuropathy, entitlement to service connection for right lower extremity neuropathy, entitlement to service connection for insomnia, entitlement to service connection for chest pains, and entitlement to service connection for stomach pains.  The Board finds that the Veteran's withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action.  See DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  Thus, as there remains no allegation of error of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal as to these issues, and they are dismissed.

2.  INCREASED RATING FOR DIABETES MELLITUS, TYPE II

Under 38 U.S.C. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.       38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and an increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period. Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts). See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran seeks entitlement to a rating higher than the currently assigned 20 percent for his diabetes mellitus, type II (DM). 

The Veteran's DM is rated under 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913.  Under DC 7913, a 10-percent rating is assigned for diabetes mellitus that is manageable by restricted diet only.  A 20-percent rating is assigned for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40-percent rating is warranted for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.  A 60-percent rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities, and involving episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or visits to a diabetic care provider twice a month plus complications that would not be compensable if separately evaluated.  A maximum rating of 100-percent is assigned for diabetes mellitus requiring more than one daily injection of insulin; a restricted diet; and regulation of activities, avoidance of strenuous occupational and recreational activities; and involving episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913 (2017). 

Regulation of activities is defined by VA as "avoidance of strenuous occupational and recreational activities" and is tied to control of blood sugar, not to physical capacity.  Strenuous activity can lead to fluctuation of blood sugar levels and trigger episodes of ketoacidosis or hypoglycemia.  Id.  Moreover, compensable complications of diabetes are evaluated separately unless they are part of the criteria used to support a total evaluation.  Noncompensable complications are considered part of the diabetic process.  Id. at Note (1).

A December 2008 VA examiner stated that the Veteran's "[a]ctivities are not restricted."  The examiner noted that there was no hospitalization for hypoglycemia.  The Veteran was noted to be on a regular diet and his weight was stable.  He was taking Glyburide and Metformin, and was seen every six months for his diabetes.  There was no anal pruritus or loss of strength, no hemorrhoids or diabetic retinopathy.  There was no history of cardiovascular disease, and no diagnosis of peripheral neuropathy.  There was a diagnosis of hypertension.  The examiner noted that the Veteran's diabetes was not incapacitating.    

A July 2011 VA examination once again showed that the Veteran did not require regulation of activities.  The examiner noted that the Veteran required insulin more than once daily, there was no diabetes-related hospitalization or surgery, and no diabetes-related neoplasm.  The examiner stated that the Veteran experienced episodes of hypoglycemia reactions or ketoacidosis, but that they did not require hospitalization.  The Veteran was noted to visit his diabetic care provider monthly or less often for those episodes.  The Veteran denied symptoms of neurovascular disease, diabetic neuropathy, skin disorders, gastrointestinal disorders, or other diabetic complications.  He experienced intermittent blurred vision (but no diabetic retinopathy), paresthesias, and erectile dysfunction.  The examiner opined that the Veteran's DM did not render him unable to secure and maintain substantially gainful employment.      

A March 2015 VA DBQ completed by a private physician showed that the Veteran not required regulation of activities.  The physician stated exercise and physician activity were key components of the Veteran's diabetes management.  The physician related that the Veteran required insulin and insulin secreting agents, and that the Veteran must take care not to overexert himself in order to avoid hypoglycemia.  The physician noted that the Veteran visited his diabetic care provider less than two times a month, had zero episodes of ketoacidosis and/or hypoglycemia requiring hospitalization over the past 12 months, had no progressive unintentional weight loss attributable to DM, had no progressive loss of strength attributable to DM, and experienced peripheral neuropathy, erectile dysfunction, and a skin condition due to his DM.       

The Veteran's VA treatment records show that he received regular care for his DM, with no compilations noted, and was noted to have a history of diabetes.  See for example VA treatment records, August 14, 2015; August 24, 2017.  His treating physician noted that the Veteran took his medication and participated in VA recreational therapy for exercise purposes.  See VA treatment records, October 29, 2016; January 24, 2018.    

On review of the record, the Board finds that the disability picture presented by the Veteran's diabetes mellitus results in a 40 percent disability rating.  The evidence showed the Veteran required insulin, restricted diet, and regulation of activities.  No higher rating is warranted, as the Veteran visited a diabetic care provider less than twice per month for episodes of ketoacidosis and hypoglycemia, and he had no hospitalizations for ketoacidosis or hypoglycemic reactions.  There is no period during which the preponderance of the evidence shows that this disability required a higher 60-percent rating due to hospitalizations or frequency of visits to a diabetic care provider.

Accordingly, the Board finds that entitlement to a 40 percent disability rating for diabetes mellitus is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990), 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

As noted above, compensable complications of diabetes mellitus, type II, are to be evaluated separately unless they are part of the criteria used to support a 100-percent rating.  Id.  The evidence of record showed notations of diabetes-related peripheral neuropathy and erectile dysfunction.  The Veteran is compensated for those disabilities separately, and they are not considered under the criteria used to evaluate his DM.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 
28 Vet. App. 366, 369-7 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).






____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	A. Lech, Counsel

Copy mailed to:  Vietnam Veterans of America

Department of Veterans Affairs


